 1   Tom McAvity, 034403
     Phoenix Fresh Start Bankruptcy
 2   4602 E Thomas Rd, Ste S-9
     Phoenix, AZ 85018
 3   Phone: 602-598-5075
     Email: documents@phxfreshstart.com
 4
                             UNITED STATES BANKRUPTCY COURT
 5                                 DISTRICT OF ARIZONA
 6                                              )   Chapter: 13
     In re:                                     )
 7                                              )
     TIANA HUNTER,                              )   Case No. 0:19-bk-12341-PS
 8                                              )
     and                                        )
 9                                              )   NOTICE OF HEARING ON OBJECTION
                                                )   TO TRUSTEE RECOMMENDATION
10   ERIC J. HUNTER,
                                                )
                                Debtors.        )
11

12            PLEASE TAKE NOTICE that on June 1, 2021 at 10:00 AM, a telephonic hearing will

13   be had on the Debtors’ Objection to Trustee Recommendation.

14
              PER THE COURT'S GENERAL ORDER 20-3, THIS WILL BE A TELEPHONIC
15
     HEARING, CALL (877)402-9757, ACCESS CODE 4376956 TO MAKE AN APPEARANCE
16   AT THIS HEARING
17
     Dated: April 28, 2021
18
                                                     Respectfully submitted:
19
                                                     /s/ Tom McAvity     ______
20                                                   Tom McAvity, 034403
                                                     Phoenix Fresh Start Bankruptcy
21
                                                     4602 E Thomas Rd, Ste S-9
22                                                   Phoenix, AZ 85018

23

24

25




     Objection
     Case 0:19-bk-12341-PS       Doc 53 Filed 04/28/21 Entered 04/28/21 14:07:21       Desc
                                  Main Document    Page 1 of 2
 1
                                     CERTIFICATE OF SERVICE
 2
          Original of the foregoing filed ECF and Copies mailed/emailed on this 28 th day of April
 3   2021 to:
 4
     U.S. Trustee
 5   230 North First Avenue
     Suite 204
 6   Phoenix, Arizona 85003
     USTPRegion14.PX.ECF@USDOJ.GOV
 7
     Russell Brown, Trustee
 8
     3838 North Central Avenue
 9
     Suite 800
     Phoenix, Arizona 85012-1965
10   mail@ch13bk.com

11   Loan Care Servicing
     Attn: Consumer Solutions Dept
12   Po Box 8068
     Virginia Beach VA 23450-8068
13
     Lakeview Loan Servicing, LLC
14
     c/o LoanCare, LLC
     3637 Sentara Way
15
     Virginia Beach, VA 23452-4262
16
     NATHAN SMITH
17
     MALCOLM & CISNEROS, A LAW CORPORATION
18   2112 BUSINESS CENTER DRIVE
     IRVINE, CA 92612
19   nathan@mclaw.org

20   Creditors appearing on
     the attached Master Mailing List
21

22   /s/ Tom McAvity
23

24

25




     Objection
     Case 0:19-bk-12341-PS        Doc 53 Filed 04/28/21 Entered 04/28/21 14:07:21              Desc
                                   Main Document    Page 2 of 2
